Name: Commission Regulation (EEC) No 2770/91 of 20 September 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 9. 91 Official Journal of the European Communities No L 265/27 COMMISSION REGULATION (EEC) No 2770/91 of 20 September 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2566/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2206/90 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 Q, as last amended by Regulation (EEC) No 2721 /91 (8); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') shall be as set out in the Annexes hereto. 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 21 September 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year. N Article 2 This Regulation shall enter into force on 21 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. O OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 244, 31 . 8 . 1991 , p. 48. O OJ No L 167, 25. 7. 1972, p. 9 . (&lt;) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 169, 29. 6. 1991 , p. 16. ( ») OJ No L 257, 14. 9. 1991 , p. 34. (9) OJ No L 266, 28 . 9 . 1983, p. 1 . No L 265/28 Official Journal of the European Communities 21 . 9 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 9 (') 1st period 10 (') 2nd period ll (') 3rd period 12 (') 4th period 10 5th period 20 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 17,879 24,849 17,879 42,09 47,43 868,14 141,17 160,55 15,712 14,120 31 493 4 398,73 2 758,53 5 261,29 18,159 25,129 18,159 42,75 48,17 881,73 143,38 163,07 15,958 14,344 31 986 4 455,10 2 799,57 5 318,16 17,817 24,787 17,817 41,94 47,26 865,13 140,68 159,99 15,657 14,068 31 384 4 326,97 2 750,47 5 246,24 18,095 25,065 18,095 42,60 48,00 878,63 142,87 162,49 15,901 14,290 31 873 4 355,81 2 790,57 5 293,91 16,423 23,393 16,423 38,66 43,56 797,44 129,67 147,48 14,432 12,946 28 928 3 907,65 2 546,29 4 953,72 16,131 23,101 16,131 37,98 42,79 783,26 127,36 144,85 14,176 12,710 28 307 3 701,12 2 492,35 4 849,97 {') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain. ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 9 (') 1st period 10 0 2nd period 110 3rd period 12 (') 4th period 10 5th period 2 0 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 19,129 26,099 19,129 45,03 50,74 928,83 151,04 171,78 16,810 15,114 33 695 4 713,88 2 947,06 5 522,14 19,409 26,379 19,409 45,69 51,48 942,43 153,25 174,29 17,056 15,339 34 188 4 770,25 2 988,10 5 579,01 19,067 25,037 19,067 44,89 50,58 925,82 150,55 171,22 16,756 15,063 33 586 4 642,12 2 939,00 5 507,08 19345 26,315 19,345 45,54 51,31 939,32 152,74 173,72 17,000 15,284 34 075 4 670,96 2 979,10 5 554,75 17,673 24,643 17,673 41,61 46,88 858,14 139,54 158,70 15,531 13,941 31 130 4 222,80 2 734,83 5 214,56 17,381 24,351 17,381 40,92 46,10 843,96 137,23 156,08 15,274 13,705 30 509 4 016,27 2 680,88 5 110,82 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . 21 . 9. 91 Official Journal of the European Communities No L 265/29 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 9 (') 1st period io (') 2nd period 11 0 ) 3rd period 12 (') 4th period 10 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 26,084 33,263 21,023 49,49 55,76 1 020,80 165,99 188,78 18,475 16,595 37 031 5 163,91 7 033,71 4 010,56 4 076,36 26,301 33,476 21,236 49,99 56,33 1 031,14 167,67 190,70 18,662 16,766 37 406 5 198,61 7 076,97 4 042,36 4 107,58 26,632 33,807 21,567 50,77 57,21 1 047,21 170,29 193,67 18,953 17,029 37 989 5237,83 7 141,34 4 092,10 4 157,33 26,963 34,138 21,898 51,55 58,09 1 063,29 172,90 7 196,64 19,243 17,293 38 572 5 271,38 7 198,27 4139,85 4 205,12 25,978 33,177 20,937 49,29 55,54 1 016,62 165,31 188,01 18,399 16,520 36 879 5 011,73 7 003,42 3 996,54 4 065,34 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,049190 2,309090 42^65200 6,976510 7,914130 0,766867 0,701527 1 533,92 227,62600 175,89900 128,55000 2,048040 2,307920 42,237700 6,973250 7,913240 0,766733 0,701797 1 535,85 229,79500 176,33100 128,82700 2,047030 2,306920 42,215700 6,970000 7,912880 0,766458 0,701824 1 537,88 232,03300 177,00800 129,07500 2,045970 2,305950 42,194500 6,967950 7,911780 0,766500 0,701798 1 539,75 234,56700 177,62200 129,28900 2,045970 2,305950 42,194500 6,967950 7,911780 0,766500 0,701798 1 539,75 234,56700 177,62200 129,28900 2,043560 2,302460 42,135700 6,958360 7,908100 0,765633 0,701414 1 546,99 241,12100 179,95000 129,88600